todd a and carolyn d dagres petitioners v commissioner of internal revenue respondent docket no filed date p a manager of venture capital funds lent dollar_figure million in to s a business_associate who provided leads on compa- nies in which the venture capital funds might invest p and s renegotiated the loan in and s stopped making pay- ments in in settlement of the debt s transferred some securities to p in on p’s income_tax return he claimed a dollar_figure deduction for bad_debt under sec_166 r issued a notice_of_deficiency for which dis- allowed the deduction as a business_bad_debt held p was in the trade_or_business of managing venture capital funds his bad_debt_loss was proximately related to that trade or busi- ness and it is deductible under sec_166 joel r carpenter david j nagle and barry s pollack for petitioners carina j campobasso for respondent gustafson judge on date the internal rev- enue service irs issued to petitioners todd and carolyn verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports dagre sec_1 a notice_of_deficiency pursuant to sec_6212 sec_2 determining a deficiency of dollar_figure in income_tax for and an accompanying accuracy-related_penalty of dollar_figure under sec_6662 after mr dagres’s concession that the dollar_figure of interest he received in constitutes taxable_income the issues for decision are whether mr dagres is entitled to a dollar_figure business_bad_debt deduction for pursuant to sec_166 and mr dagres is liable for the accuracy-related_penalty under sec_6662 on the facts proved at trial we find that mr dagres was in the trade_or_business of managing venture capital funds and we hold that he suffered a bad_debt_loss in connection with that business in and that it was a business_bad_debt loss as a result he is entitled to deduct the loss under sec_166 because the bad_debt deduction offsets all of mr dagres’s taxable_income he is not liable for the accuracy-related_penalty findings_of_fact we incorporate by this reference the parties’ stipulation of facts with attached exhibits at the time mr and mrs dagres filed their petition they resided in massachusetts mr dagres’s background mr dagres holds a master of science degree in economics and a master in business administration degree early in his career he held positions in various firms involved in financing and investing in developing technology companies in mr dagres worked as an analyst for montgomery securities an investment bank based in san francisco and he focused on the computer networking industry meeting mr schrader in mr dagres met with william l schrader who in had co-founded performance systems international inc that company provided internet connectivity to commercial customers and eventually changed its name to psinet inc ms dagres is a party to this case because she filed a joint federal_income_tax return with mr dagres see sec_6013 unless otherwise indicated all citations of sections are to the internal_revenue_code_of_1986 u s c as amended and all citations of rules are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner psinet because mr dagres made a favorable impression on mr schrader as someone who was bright and knowledgeable mr schrader selected montgomery securities to take psinet public the initial_public_offering succeeded and psinet traded on the nasdaq exchange under the symbol psix mr dagres served as the lead investment banker for psinet’s ini- tial public offering in and and throughout that period mr dagres and mr schrader had many opportunities to discuss technologies companies and the development of the internet joining battery ventures in after psinet’s public offering mr dagres left montgomery securities to engage in venture capital activities in boston with a group of associated entities generally referred to as battery ventures when mr dagres joined battery ventures four funds had already been established mr dagres stayed with battery ventures for years and at the time of trial in he worked at spark capital another venture capital firm battery ventures’ organization during the relevant years battery ventures was a group of entities that consisted of the following three types specific venture capital funds each of battery ven- tures’ venture capital fund sec_4 was organized as a limited_partnership and each was governed by a limited partner- the following narrative description of battery ventures’ organization and operation and mr dagres’s place and function therein is depicted in the chart appended to this opinion one commentator gives the following general description of a venture capital fund a pe vc private equity and venture capital fund generally raises its capital from a limited number of sophisticated investors in a private_placement including public and private employee benefit plans university endowment funds wealthy families bank holding_companies and in- surance companies and splits the profits achieved by the fund between the pe vc professionals and the capital providers investors on a pre-negotiated basis typically with of the net prof- its allocated among the pe vc professionals as a carried_interest and the remaining of the profits allocated among the pe vc professionals and the capital providers in proportion to the capital supplied pe vc professions generally plan and execute pe vc transactions including start-ups growth-equity investments leveraged and management buyouts leveraged recapitalizations in- dustry consolidations and troubled-company turn-arounds jack s levin structuring venture capital private equity and entrepreneurial transactions para ed a limited_partnership is a partnership that has one or more limited partners who are lim- ited in the sense that their liability for partnership debts is limited to their investment in the continued verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports ship agreement important in the relevant period were funds named battery ventures iv l p organized in date battery ventures v l p organized in date and battery ventures vi l p apparently organized in which we refer to individually as fund iv fund v and fund vi and collectively as the venture fund l p s funds iv v and vi were formed during mr dagres’s tenure at battery ventures each venture fund l p had limited partners who were its principal investors and a single gen- eral partner limited_liability companies l l c s battery ven- tures’ l l c s served as the general partners of the venture fund l p s responsible for management and investment important in the relevant period were battery partners iv l l c the general_partner of fund iv battery partners v l l c the general_partner of fund v and battery partners vi l l c the general_partner of fund vi which we refer to individually as partners iv partners v and partners vi and collectively as the general_partner l l c s the general_partner l l c s were governed by limited_liability_company agreements that provided for several types of members member managers limited members and that set out the members’ entitlement to share in the profits of the l l c the members of the general_partner l l c s were battery ventures personnel mr dagres was a member manager of partners iv v and vi and was entitled to a to 14-percent share of their profits management companies the battery ventures manage- ment companies provided services to assist the operation of the venture fund l p s and their general_partner l l c s relevant in this suit is battery management co bmc an s_corporation that served as a management company in rel- special members and partnership and they do not have management authority in addition to one or more general partners who are liable for the debts of the partnership and who have management authority the facts about fund vi and its related limited_liability_company are limited on the record before us which does not include the limited_partnership agreement or the limited_liability com- pany agreement but fund vi appears to be organized similarly to fund iv and fund v the facts about fund iv and fund v are adequate to explain mr dagres’s involvement with battery ventures mr dagres also evidently owned interests in battery ventures entities with the roman numeral iii in their names but the record does not show the details of their operations or his work in connection with these other entities a limited_liability_company l l c is an entity created under state statute its owners are called members an l l c is like a corporation is some respects eg its owners bear only limited personal liability for the debts and actions of the entity and is like a partnership in other respects eg the incidents of taxation can pass through to the members verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner evant years battery ventures personnel including mr dagres were salaried employees of bmc bmc’s shares were owned by the member managers of the general_partner l l c s including mr dagres at the end of each year the management company paid unspent service fees to its share- holders in proportion to their ownership_interest in the management company though the record does not show the fact or amount of actual payments in any particular year mr dagres contends that in addition to these specific enti- ties ‘battery ventures’ likely constituted an oral partnership or partnership by estoppel under state law and that this partnership was engaged in a venture capital busi- ness that should be attributed to him as a partner it is true that mr dagres held himself out as a general_partner of battery ventures and literature evidently published by battery ventures entities did the same however in view of our finding that the general_partner l l c s were engaged in the business of managing venture capital funds and our holding that this activity is attributed to mr dagres as a member manager of those l l c s we need not and do not resolve the factual and legal issues prompted by this conten- tion of partnership by estoppel bmc was initially a c_corporation but it elected s_corporation status for taxable_year the parties stipulated that bmc provided management services to fund v and partners v but stipulated that those services were provided to fund iv and partners iv by a different entity- battery capital corp bcc a c_corporation however the role of bcc is unclear on the record before the court mr dagres’s testimony about management services addressed only bmc and bmc received management fees from and provided administrative services to not only battery ventures v and its general_partner l l c but also battery ventures iv and its general part- ner l l c moreover bmc was the only management company for the battery venture funds in the year and during the relevant years bmc was the only battery ventures manage- ment entity from which mr dagres reported income specifically income on form_w-2 wage and tax statement consequently we assume that bmc was the successor to bcc and this opinion will speak of bmc as the sole management company of the battery ventures group any imprecision in the identity of the management company-whether in the stipulation or in the other evidence-does not affect the outcome of any issue in this case mr dagres acquired shares of bmc in and in date he purchased an ad- ditional shares at all relevant times bmc had shares outstanding thus mr dagres was a 20-percent shareholder from through and he owned percent of bmc as of date and throughout verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports services and fees under the limited_partnership agreement of each venture fund l p its general_partner l l c was responsible for managing the fund and making its investments in return for a fee the general_partner l l c in turn entered into a service agreement with bmc pursuant to which-in return for the general_partner l l c ’s promise of an equivalent fee to bmc-mr dagres and other battery ventures personnel actually performed the necessary work of managing and investing for the venture fund l p under the service agreement bmc assumed all the normal operating_expenses of the general_partner l l c s including all routine expenses incident to serving the venture capital activities of the general_partner l l c s these included the expenses for investigating investment opportunities compen- sating the officers and employees of bmc paying the salaries of the member managers of the general_partner l l c s and paying the fees and expenses for administrative accounting bookkeeping and legal services office space utilities travel liability insurance and other related expenses bmc provided the facilities and staff needed to perform the venture capital business of battery ventures including staff who helped with identifying and researching potential investment tar- gets staff who helped perform due diligence on those pros- pects staff who helped to manage the investments by pro- viding management assistance to the target companies them- selves and other support staff such as receptionists secre- taries accounting personnel etc each venture fund l p paid service fees annually of to percent of the partners’ total committed capital in the fund the limited_partnership agreements obligated each venture fund l p to pay these service fees to its respective general_partner l l c but each general_partner l l c in turn agreed to reimburse bmc for organizational_expenses incurred in setting up the general_partner l l c and the venture fund l p and agreed to pay a service fee to bmc equal to the service fee described in the limited_partnership agreement consequently each venture fund l p remitted the service fees directly to bmc by-passing the general_partner l l c that was immediately obligated to perform the management services and entitled to receive the fees verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner those service fees were the revenue source from which bmc paid salaries to its employees investment and return each venture fund l p solicited investors to invest as limited partners in developmental and emerging companies primarily in the software communications and information systems industries primarily in the united_states the total maximum subscription or aggregate investment amount for fund iv was dollar_figure million and the maximum for fund v was dollar_figure million the aggregate investment amount is also called the amount of pledged funds or the committed cap- ital of the fund each venture fund l p had a 10-year life and each limited_partnership agreement provided that the general_partner l l c could not make additional calls for capital contributions by the limited partners after the fifth anniversary of the date of the agreement the limited_partner investors included insurance compa- nies pension funds foundations and high-net-worth individ- uals each limited_partnership agreement required its gen- eral partner l l c to use its best efforts to conduct the part- nership’s affairs in a manner to avoid any classification for federal_income_tax purposes that the partnership was engaged in the conduct_of_a_trade_or_business and in a manner to avoid generating any unrelated_business_taxable_income for any tax-exempt limited_partner the parties therefore agree that the activity of the venture fund l p s themselves was investment and not the conduct_of_a_trade_or_business the limited partners contributed percent of each fund’s capital the remaining percent of the funds in the venture fund l p came from the general_partner l l c the mem- bers of that general_partner l l c personally contributed the money to fund that percent presumably in proportion to their ownership interests in the general_partner l l c though the record does not show the proportions the limited_partnership agreements provided that fund iv began on date and would end date and that fund v began date and would end decem- ber at the end of that time each venture fund l p was to be liquidated and its cash and securities distributed thus a capital call could occur for fund iv as late as date and for fund v as late as date consequently at the time he made the loan to mr schrader mr dagres still had an interest in finding companies in which to invest the funds of funds iv and v and since it was organized even later fund vi verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports the general_partner l l c was entitled to additional com- pensation for the management and investment services that it was obliged to provide with support from the management company each venture fund l p granted a 20-percent profits interest to its general_partner l l c this profits interest is called carried_interest or carry as is explained above this carry is an important feature of the venture capital arrangement though the venture capital firm makes only a relatively modest 1-percent contribution to the capital of the fund it obtains an additional 20-percent interest in the profits it therefore has a very substantial opportunity for gain-and from the point of view of the other investors it has a very substantial incentive to maximize the fund’s success mr dagres’s functions at battery ventures in the period the year of the loan at issue through the taxable_year at issue mr dagres was an employee of bmc an owner of bmc shares and a member manager of general_partner l l c s mr dagres’s responsibilities included finding investment opportunities for the funds researching analyzing and investigating the products services and financials of the companies per- forming due diligence on the target companies calling cap- ital ie requesting from limited partners that they fund more of their commitment to the fund so that the fund could invest in the target company then working with each com- pany often on its board_of directors to help it achieve the growth or acquisition potential that made it an attractive investment prospect and finally liquidating the investments before the termination_date of the battery fund at issue the bmc staff included researchers who would attend trade con- ferences and read industry periodicals to identify investment opportunities and mr dagres also developed and mined hi sec_11 strictly speaking it appears that the general_partner l l c obtains slightly less than percent percent plu sec_1 percent of the profits after the investors’ capital has been returned to them percent of the profits is paid to the general_partner l l c in its capacity as man- ager of the venture fund l p and then the remaining percent of the profits is distributed to the investors in proportion to their investment since the general_partner l l c invested percent of the capital it receive sec_1 percent of the investors’ share-ie 1-percent of percent of the profits thus the general_partner l l c as a percent investor receives percent of the profits for the sake of simplicity we refer in this opinion to the 20-percent and 1-percent interests without making this correction verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner own network of contacts including computer and networking industry professionals attorneys and investment bankers mr dagres’s income from battery ventures mr dagres earned_income through battery ventures in three different ways as an employee of bmc he received a salary which he called a draw this salary totaled more than dollar_figure million over the five years to as is shown on the chart below as a stockholder of bmc he was entitled to receive his proportionate share of any service fees paid to bmc by the venture fund l p s that remained unused at the end of the year as a member manager of the general_partner l l c s he was entitled to and was paid directly by the venture fund l p s a proportionate share of the carried interest-the 20-percent profits interest that each venture fund l p paid to its general_partner l l c in the years to this profit interest yielded mr dagres more than dollar_figure million in capital_gains as is shown on the chart below which summarizes mr dagres’s wages and capital_gains as reported on his federal_income_tax returns wages salary capital_gain year dollar_figure big_number big_number big_number big_number total big_number dollar_figure big_number -big_number big_number -big_number big_number thus in the year 2000-the year in which he made the loan at issue discussed below and on this record clearly his best year-mr dagres earned dollar_figure million in his capacity as a bmc employee and dollar_figure million in his capacity as a member manager subjectively mr dagres’s greatest interest was in his carry and in his opportunity to maximize it by identi- fying profitable leads for the venture fund l p s that the record does not disclose the precise nature or amount of any excess service fees that bmc paid to mr dagres the venture fund l p also returned to the general_partner l l c its 1-percent capital_contribution ie a return of principal along with the gain on that investment and mr dagres received his proportionate share of those funds as well verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports interest was never greater than when mr dagres was flush with success in late psinet relationship following psinet’s public stock offering that mr dagres had managed for his previous employer psinet grew and prospered and mr schrader as chairman and chief_executive_officer prospered with it by psinet had become one of the largest independent internet service pro- viders in the united_states when mr schrader learned that mr dagres had moved from montgomery securities to battery ventures he got back in touch with him mr dagres and mr schrader were busi- ness acquaintances and not personal friends rather mr dagres recognized mr schrader as an early pioneer of the commercial internet and a shrewd businessman who had built a very successful company mr dagres found mr schrader to be an influential and useful contact part of mr dagres’s network of leaders and executives in the industry because of psinet’s dominant role connecting companies to the internet its management learned of promising young internet and technology companies very early in their development many of these companies sought advice and possibly investment from psinet and mr schrader passed some of these entrepreneurial contacts on to various invest- ment bankers and venture capitalists he knew including mr dagres psinet had a venture capital_investment branch called psinet ventures through which it profitably co- invested with battery ventures in akamai technologies and predictive networks among others psinet ventures also used various venture capital funds to vet companies that it was considering investing in psinet ventures primarily focused its investing on psinet’s cus- tomers and on companies that could supply psinet with tech- nology psinet would screen the companies for compatibility with psinet’s systems and then psinet ventures would con- tact outside venture capitalists to investigate the company doing the thorough due diligence on finances ownership funding and other attributes a function that was outside psinet’s expertise but that was one of the venture capitalist’s core competencies psinet’s goal was to co-invest in the com- verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner pany using some money from psinet ventures and some from an outside venture capital fund such as battery ven- tures’ funds mr schrader was therefore an important source of leads on promising companies for mr dagres to consider inves- tigating as potential investments for the venture funds for which he worked a source of information on prospective investment targets and through psinet a source of help for some of the companies in which mr dagres’s venture funds invested in addition mr schrader and psinet also invested in battery ventures iv and v making the loan when the internet stock bubble burst in psinet’s stock was particularly hard hit not only was psinet a major internet company but most of its customers were also inter- net firms and the combination of pressure on its stock and weakening revenues from customers with decreasing abilities to pay their bills drove psinet’s stock from dollar_figure per share in date to dollar_figure per share in date and to less than dollar_figure per share in date mr schrader owned psinet stock but he had pledged his stock as collateral for loans and had invested the loan pro- ceeds in various privately held companies and in several ven- ture capital funds with the value of his psinet stock plum- meting and the value of many of the investments he made with borrowed funds falling his bankers began demanding additional security or repayment after exhausting his per- sonal funds and the money he could obtain from family and friends mr schrader asked mr dagres to lend him dollar_figure mil- lion with an eye toward strengthening his relationship with mr schrader and psinet mr dagres made the loan on date the dollar_figure million loan was unsecured evi- denced by a demand note and included interest at the rate of percent annually at a time when the applicable_federal_rate was dollar_figure percent it was understood that in return for the loan whenever mr schrader thereafter learned about any promising new companies mr dagres would be the first he would tell about any opportunities the parties stipulated that mr dagres- verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports ultimately decided to make the loan to preserve and strengthen his busi- ness relationship with schrader in order to ensure his access to investment opportunities that schrader might offer in the future in other words peti- tioner made the loan to get the first opportunity at investing in schrader’s next ventures from which he would profit through a managing member interest in an llc general_partner of a limited_partnership ie a venture fund l p however psinet continued to founder and by the end of date psinet traded at dollar_figure per share in date psinet fired mr schrader and on date nasdaq delisted psinet in mr schrader repaid dollar_figure to mr dagres mr schrader’s financial situation worsened and to avoid mr schrader’s filing for bankruptcy protection on date mr dagres forgave the original loan in exchange for a new non-demand promissory note for dollar_figure million with 84-percent interest when the short-term applicable_federal_rate was dollar_figure percent maturing date and with required monthly payments of dollar_figure mr schrader made six payments of dollar_figure in but on date he notified mr dagres that he would not be able to make any further monthly payments on the note at mr dagres’s request mr schrader negotiated with a cer- tified public accountant who worked at battery ventures john o’connor and during the negotiations mr schrader stated f or the record i would like him mr dagres to know that which he already knows i will always give him first opportunity to invest in any and all businesses where there is even the slightest fit between battery’s focus and my future mr dagres and mr schrader executed a settlement agree- ment on date pursuant to which mr dagres accepted dollar_figure in securities from mr schrader and for- gave the balance of the dollar_figure million loan as restructured on date reporting the losses upon the advice of mr o’connor who worked for bmc and who in turn consulted with tax counsel at the law firm of these securities included mr schrader’s interests in fund iv and fund v the irs did not challenge the value placed on the securities mr dagres received verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner holland knight and with tax specialists at the accounting firm that handled mr dagres’s tax_return preparation mr dagres claimed business_bad_debt losses on his form sec_1040 u s individual_income_tax_return for and in the block next to his name on page of those returns as on prior returns mr dagres indicated his occupation as venture capitalist to the and returns mr dagres attached schedules c profit or loss from business that reported a sole_proprietorship for which the principal business or profession in line a was loan and business pro- motions and for which the code entered in line b was which stood for other financial investment activi- ties including investment advice the irs did not examine mr and mrs dagres’ sec_2002 return and we therefore do not discuss it further although he had received dollar_figure in payments and dollar_figure in securities from mr schrader in mr dagres reported no business income on his schedule c for he reported one expense labeled bad_debt_loss in the amount of dollar_figure-the difference between the dollar_figure million principal_amount of the loan as renegotiated in and the agreed value of the dollar_figure in securities he received from mr schrader in date notice_of_deficiency the irs examined mr and mrs dagres’s return and issued a timely notice_of_deficiency on date the notice_of_deficiency stated the deduction of dollar_figure shown on your return as a business_bad_debt is disallowed the debt was a non-business bad_debt because it was a personal loan and not created in connection with your trade_or_business in the latter event the loss on the loan is subject_to the limitations of mr dagres contends that his reliance on professional advice supports a claim of reasonable_cause and good_faith under sec_1_6664-4 income_tax regs that would relieve him of the liability for an accuracy-related_penalty under sec_6662 on the business_bad_debt deduction if the deduction were not upheld since we uphold his deduction we do not reach this issue the parties agree that mr dagres should have reported the six dollar_figure payments he re- ceived from mr schrader in as interest_income on his return it appears however that interest that mr dagres accrued on the dollar_figure million debt substantially exceeded dollar_figure and that some of the dollar_figure that mr schrader paid in the form of securities should have been characterized as interest and not principal however the irs proposed no such adjustment and we accept the parties’ agreement that the amount of unreported interest_income was dollar_figure verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports sec_1211 of the internal_revenue_code accordingly taxable_income is increased dollar_figure emphasis added the notice_of_deficiency determined a tax_deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure pleadings and pretrial motion mr dagres timely petitioned for redetermination of the deficiency in an amended answer filed date the irs seeks an increased deficiency based on mr dagres’s failing to report the dollar_figure received in in the amended answer the irs also asserts two alternative positions with respect to disallowance of the bad_debt_loss deduction determined in the notice_of_deficiency on date mr dagres filed a motion to shift the burden_of_proof to respondent under rule a asserting that the irs changed its theory of the case and should bear the burden of proving whether mr dagres was engaged in a trade_or_business when working as a venture capitalist at trial we took mr dagres’s motion under advisement and as we explain below in part i of this opinion we will deny the motion as moot since in this case the burden_of_proof does not affect the outcome ultimate findings_of_fact mr dagres was in the trade_or_business of working as an employee of bmc to which trade_or_business his wage income relates however he was also a member manager of the general_partner l l c s each of which was in the trade_or_business of managing venture capital funds not mere invest- ment that venture capital management business is attrib- utable to mr dagres when he made the dollar_figure million loan to mr schrader in mr dagres’s dominant motivation for lending dollar_figure million to mr schrader was to gain preferential access to companies and deals to which mr schrader might refer him so that mr dagres could use that information in the venture capital activities that he undertook as a member manager of the general_partner l l c s his loan to mr schrader was proximately related to those venture capital additional adjustments in the notice_of_deficiency are computational and their resolution will depend upon our resolution of the bad_debt deduction issue verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner management activities and to his personal intention to obtain carried_interest from the general_partner l l c s and thus he made the loan in connection with his trade_or_business therefore we find that he suffered a business_bad_debt loss in opinion the irs contends that mr dagres’s loan to mr schrader was personal and that mr dagres’s loss is a nonbusi- ness bad_debt deductible only as a short-term_capital_loss under sec_166 and subject_to the limitations imposed by sec_1211 mr dagres contends that he was in the trade_or_business of venture capital either personally or by imputation from entities he participated in that he properly claimed a business_bad_debt deduction and that it is fully deductible under sec_166 the question whether the debt was business or nonbusiness is principally an issue of fact see c f_r sec_1_166-5 income_tax regs i whether the burden_of_proof affects this case a the general_rule as a general_rule the commissioner’s determinations are presumed correct and the taxpayer has the burden of estab- lishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 similarly the taxpayer bears the burden of proving he is entitled to any disallowed deductions that would reduce his deficiency 503_us_79 with respect to a taxpayer’s liability for pen- alties sec_7491 places the burden of production on the commissioner b the effect of new_matter however rule a places the burden_of_proof on the commissioner in respect of any new_matter -ie new in the commissioner’s answer sec_7522 requires the commissioner to describe the basis for any increase in tax under certain circumstances the burden can shift to respondent with respect to factual dis- putes pursuant to sec_7491 however mr dagres does not contend that the burden has shifted under this section verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports due in the notice_of_deficiency a new_theory that is pre- sented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 however a new_theory which merely clarifies or develops the original deter- mination is not a new_matter in respect of which respondent bears the burden_of_proof id c the arguably new_matter in this case the notice_of_deficiency identified the loan deduction dis- allowance as schedule c-bad debts from sales and serv- ices and explained that the debt was a non-business bad_debt because it was a personal loan and not created in connection with your trade_or_business in its motion for leave to amend his answer however the irs described the amended answer as asserting two theories that were alter- natives to disallowing the bad_debt deduction as a nonbusi- ness bad_debt i that the deduction should be allowed as an unreimbursed employee_business_expense or ii that the loss should be allowed as an expense under sec_212 mr dagres’s motion to shift the burden_of_proof to respondent therefore focuses on the irs’s alternative argu- ments he asserts that the irs implicitly conceded that he was in a trade_or_business by denying the deduction because the loan was not created in connection with your business and he argues that respondent’s counsel’s asserting at trial that he was not in a trade_or_business is a new_matter requiring him to adduce proof different from that required by the notice_of_deficiency the notice_of_deficiency did disallow the loss on the grounds that the loan was personal rather than business related whereas we have found that the loan was not personally motivated this brings into focus mr dagres’s contention that any other theory by which the irs might jus- tify disallowance must be new it is true as mr dagres points out that the evidence that disproved any personal the amended answer also asserted an increased deficiency due to unreported interest in- come in this additional deficiency is clearly a new_matter as to which the irs would have the burden_of_proof however mr dagres has conceded that he failed to report the dollar_figure that mr schrader paid in on his return and therefore nothing remains to be proved with respect to that portion of the deficiency verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner motivation for the loan to mr schrader is completely dif- ferent from evidence that would prove that the loan was proximately related to venture capital activity however the irs counters that even to challenge the notice_of_deficiency mr dagres must show not only that the loan was not per- sonal but also that it was proximately related to a trade_or_business that is the irs contends even to rebut the original notice_of_deficiency mr dagres must prove the existence of a trade_or_business to which the loan was related d the non-effect of a burden shift in this case resolving these competing contentions in order to assign the burden_of_proof on the various sub-issues might require solomonic and subtle distinctions-but on this record we can avoid that difficulty since the preponderance_of_the_evidence resolves these issues no matter which party has the burden_of_proof plainly mr dagres was in the trade_or_business of being an employee of bmc and both parties effectively admit as much the disputed issue is whether mr dagres was also in the trade_or_business of managing venture capital funds or whether such a business of a battery ventures entity could be imputed to him but the evidence relevant to the various factual questions subsidiary to that issue is not in equipoise rather those questions are answered by the evi- dence in the record particularly the limited_partnership agreements of the venture fund l p s and the limited_liability_company agreements of the general_partner l l c s the irs apparently contends that the agreements are not enough to prove the actual ar- rangements among the battery ventures entities the general_partner l l c s’ tax returns are not in evidence and the irs contends that mr dagres did not show that administrative fee income was actually paid_by the venture fund l p s to the general_partner l l c s rather than being paid straight to bmc we conclude however that the arrangement was the same no mat- ter which of the entities was the payee on the venture fund l p s checks for administrative services the record plainly shows that the general_partner l l c s contracted out their man- agement service obligations and their right to management service fees to bmc if the general_partner l l c had received the fees it would have included them in income but then deducted them when it paid them out to bmc-a wash the irs does not contend that anyone avoided tax on the fee income nor does the irs contend that an l l c ceases to be in a trade or busi- ness because it employs contractors to perform its business functions our finding that the gen- eral partner l l c s were engaged in the trade_or_business of managing venture capital funds is unaffected by any instruction to the venture fund l p s to pay the administrative fees di- rectly to bmc verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports ii when bad_debt losses are deductible a business and nonbusiness bad_debts in general sec_166 provides the general_rule permitting full deduction of worthless debts mr dagres invokes that provi- sion however two circumstances may limit that deduction and the irs invokes those limits first the irs points to sec_166 which provides that nonbusiness debts are deductible only as short-term_capital_losses sec_166 defines a nonbusiness_debt by exclusion ie it is a debt other than- a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business classifying a taxpayer’s debt as business or non- business therefore requires a determination of whether he incurred the bad_debt_loss in a trade_or_business rather than in some other activity sec_1211 provides that an indi- vidual taxpayer like mr dagres may deduct capital losses only to offset capital_gains plus no more than dollar_figure on a joint_return thus in general the capital_loss deduction for nonbusiness bad_debts is much less advantageous than the ordinary deduction for business bad_debts the irs’s primary contention here is that mr dagres’s loan to mr schrader was a personal loan that when it became uncollectible yielded a nonbusiness_bad_debt deduction second the irs observes that if a debt is incurred in the trade_or_business of being an employee then a loss arising from the worthlessness of that debt is deductible as an employee business expense-ie as a miscellaneous itemized_deduction as defined in sec_63 and sec_67 as a miscella- neous itemized_deduction an employee business_bad_debt deduction is subject_to the 2-percent floor imposed by sec_67 and is not deductible in computing alternative_minimum_tax under sec_56 the irs’s alternative contention is that mr dagres’s loan to mr schrader was proximately related to his status as an employee of bmc rather than to a trade_or_business of managing venture capital funds so that it yielded a business_bad_debt deduction that was sub- ject to those strictures as an additional alternative the irs contends that the loss should be allowed as an ex- verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner b investment activity as a nonbusiness investing one’s money and managing one’s investments do not amount to a trade_or_business 373_us_193 investors who invest their own funds in public companies or in privately held companies earn investment returns they are investing not conducting a trade_or_business even when they make their entire living by investing no matter how extensive his activities may be an investor is never considered to be engaged in a trade_or_business with respect to his investment activities 89_tc_445 citing 312_us_212 however an activity that would otherwise be a business does not necessarily lose that status because it includes an investment function rather the activity of promoting orga- nizing financing and or dealing in corporations for a fee or commission or with the immediate purpose of selling the corporations at a profit in the ordinary course of that business is a business 73_tc_1081 citing whipple v commissioner u s pincite supplemented by tcmemo_1981_229 as is developing corporations as going businesses for sale to customers whipple v commissioner u s pincite bankers investment bankers financial planners and stock- brokers all earn fees and commissions for work that includes investing or facilitating the investing of their clients’ funds selling one’s investment expertise to others is as much a business as selling one’s legal expertise or medical expertise in cases where business promotion activities are found to rise to the level of a trade_or_business a common factor for distinguishing mere investment from conduct_of_a_trade_or_business has been compensation other than the normal investor’s return income received directly for his own serv- ices rather than indirectly through the corporate enterprise id that is if the taxpayer receives not just a return on his own investment but compensation attributable to his serv- pense paid_or_incurred for the production_or_collection_of_income under sec_212 we need not reach this argument because we find that the loss is deductible as a business_bad_debt cf inverworld inc v commissioner tcmemo_1996_301 holding that the taxpayer was in a trade_or_business pursuant to sec_864 distinguishing cases that did not address taxpayers who managed the investments of others verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports ices then that fact tends to show that he is in a trade_or_business although fee commission or other non-investor compensation is a common element it is not a necessary ele- ment provided the facts support the conclusion that the tax- payer is more than a passive investor farrar v commis- sioner tcmemo_1988_385 see also deely v commissioner t c pincite notably in such business promotion cases the trade-or-business characterization applies even though the taxpayer invests his own funds in lends funds to or guarantees the debts of the businesses he promotes see farrar v commissioner supra c proximate relation of loan to business a taxpayer may pursue more than one trade_or_business during a taxable_year see 480_us_23 and where he does so any bad_debt_loss that he suffers will be characterized according to the activity that gave rise to the debt that is a bad_debt_loss may be deductible if the taxpayer was in a trade_or_business and the bad_debt_loss was proximately related to such trade or busi- ness rather than some other activity of the taxpayer 405_us_93 to deter- mine whether a particular bad_debt_loss is proximately related to the taxpayer’s trade_or_business we evaluate the taxpayer’s dominant motive for making the loan id pincite the business nexus required for deducting a bad_debt under sec_166 exists where the dominant motive in incurring the debt was protecting or enhancing the tax- payer’s trade_or_business in the case of an employee where the dominant purpose of a loan was protecting or enhancing his employment then the loan will be deductible as an employee_business_expense id in contrast if the taxpayer’s dominant motive was to protect his investment in a corpora- tion-even if it was a corporation by which he was also employed-then the loss is a nonbusiness_bad_debt id pincite how a taxpayer would have benefited from the loan if it had not gone bad can be instructive 674_f2d_570 6th cir affg tcmemo_1978_434 if the goal of the loan was to increase the value of the taxpayer’s stock in the company then the loan is a nonbusiness investment but if the taxpayer’s dominant verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner motive was to increase his salary or compensation then the debt is a business debt related to his employment where both motives are found then we must consider all the rel- evant facts emphasizing the objective factors and not giving disproportionate weight to any single factor smith v commissioner tcmemo_1994_640 iii whether mr dagres engaged in venture capital manage- ment as a trade_or_business a managing others’ investments as a trade_or_business mr dagres contends that for purposes of sec_166 the battery ventures activity of identifying developing and pursuing investment opportunities for other investors in return for compensation is a trade_or_business an amalgam of investment banking stock picking management con- sulting and other disciplines as that activity is shown on the record we agree with mr dagres and hold that the gen- eral partner l l c s are in the trade_or_business of managing venture capital funds the fact that the subject matter of the activity is other persons’ investments does not dictate that the activity is mere investment rather similar to any bank or brokerage firm that invests other people’s money the manager of venture capital funds provides a service that is an investment mechanism for the customer but that is a trade_or_business of the manager in exchange for this service the fund_manager receives both service fees and a profits interest but neither the contingent nature of that profits interest nor its treatment as capital_gain makes it any less compensation_for services neither the code the regulations nor the caselaw has defined trade_or_business for all purposes see commis- sioner v groetzinger u s pincite but the supreme court gave instructive analysis when it considered whether a tax- payer’s gambling activity constituted a trade_or_business for purposes of the alternative_minimum_tax id we accept the fact that to be engaged in a trade_or_business the tax- payer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit id pincite the supreme court underscored the distinction between trade_or_business on the one hand and profit-motivated verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports transactions that are disconnected from a trade_or_business on the other reiterated that an examination of all the facts in each case is required and held that because mr groetzinger applied skill in a constant effort to earn a liveli- hood his gambling activity was a trade_or_business and his deduction of losses was not limited by the alternative min- imum tax id pincite there is no dispute that battery ventures personnel worked continuously and regularly in investing fund money and growing companies nor is there doubt that their motiva- tion was income and profit like stockbrokers financial plan- ners investment bankers business promoters and dealers mr dagres and his colleagues undertook a business by which they made money from other persons’ investments the general_partner l l c s were thus different from an investor whose nonbusiness activity involves buying and selling securities for his own account and were more like a broker whose business is to buy and sell securities as inven- tory for commissions cf king v commissioner t c pincite distinguishing investors and dealers or more like one who promot es corporations for a fee or develop s_corporations as going businesses for sale to customers whipple v commissioner u s pincite the general_partner l l c s did not vend companies or corporate stock to customers as inventory but nevertheless like dealers did earn compensation in their case fees and a significant profits interest for the services they provided in managing and directing the investment of the venture capital entrusted to the venture fund l p s the general_partner l l c s pro- vided early-stage funding to companies primarily with money belonging to others they actively participated in the growth and development of the portfolio companies and designed and implemented exit strategies for the recovery_of the private equity and any profit like a stockbroker or a financial planner the general_partner l l c s received com- pensation for services they rendered to clients accordingly we are satisfied that the general_partner l l c s’ manage- ment of the venture fund l p s has the characteristics of a trade_or_business however two features of battery ventures’ arrangements prompt the irs to dispute the business character of the activity-first the fact that the general_partner l l c is verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner itself a 1-percent investor in the investment vehicle the ven- ture fund l p and second the fact that part of and if the fund performs well most of the general_partner l l c ’s return from the activity is capital_gain rather than ordinary_income for the reasons we now explain these facts do not change the business character of the venture capital manage- ment activity b the 1-percent investment in the deals that battery ventures arranges the general_partner l l c is an investor in the venture fund l p that is the general_partner l l c contribute sec_1 percent of the total capital and the other investors invest percent the irs contends that the general_partner l l c ’s character in the activity is governed by this 1-percent investment as a factual matter however this contention fails the general_partner l l c ’s incentive for its work was not the 1-percent return it would otherwise get for its 1-percent investment but rather the promised percent of the ven- ture fund l p ’s profit and the venture fund’s motive for offering that 20-percent return was not the general_partner l l c ’s very modest investment but rather its undertaking to manage the venture capital fund the extreme dispropor- tion between the 1-percent investment and the 20-percent profit interest yields the conclusion that the overwhelmingly predominant activity of the general_partner l l c -and the activity that characterized it-was its management of the fund it cannot be denied that the general_partner l l c has an investment a 1-percent investment in the venture fund l p and is therefore a 1-percent investor in the venture fund l p and we do not hold that the 1-percent investment was de_minimis since it amounted to the hardly negligible sums of as much as dollar_figure million for fund iv and as much as dollar_figure million for fund v or that it was nonessential to the arrangement but the venture fund l p ’s agreement to pay percent of its profit to the general_partner l l c is inexplicable- and would be absurd-apart from the general_partner l l c ’s serving as a venture capitalist the 99-percent inves- tors were not looking for a 1-percent co-investor they were verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports looking for someone in the business of managing venture capital funds who could locate attractive investment targets investigate those companies negotiate investment terms help the companies to thrive design exit strategies liquidate the holdings and achieve an attractive return for them and the general_partner l l c conducted that business the general_partner l l c s’ relatively small activity of investing had a nonbusiness character but the general_partner l l c ’s compensation_for its work-ie the 20-per- cent profits interest-dwarfed the general_partner l l c ’s expected and actual return on its 1-percent investment the general_partner l l c s were therefore in the trade or busi- ness of managing venture capital funds by virtue of their management activities c the capital nature of income earned the irs contends that the nonbusiness character of the general_partner l l c ’s activity is evident from the fact that it received not ordinary_income but capital gain-an inves- tor’s return however while investment often produces cap- ital gain income capital_gain income is not necessarily indic- ative of investment activity rather than business activity see king v commissioner t c pincite we are faced with the unusual situation of a taxpayer engaged in a trade_or_business trading commodity futures which produces capital_gains_and_losses it may be anomalous that with the irs’s concurrence a venture capitalist may treat its receipt of carry as a nontaxable event see revproc_93_27 sec_4 1993_2_cb_343 and may then report its eventual income as capital_gain see revproc_2001_43 sec_4 2001_2_cb_191 but that treatment is not challenged here accordingly even though this profit interest is com- pensation for personal services it is deemed to remain pass- through income with the same character in the hands of the see staff of joint comm on taxation present law and analysis relating to tax treatment of partnership carried interests and related issues part i j comm print the car- ried interest held by the fund_manager is a profits interest in the investment fund partnership the internal_revenue_service takes the position that the receipt of a partnership profits interest for services generally is not a taxable_event and that income from a carried_interest may be reported as long-term_capital_gain although congress has considered taxing carried inter- est as ordinary_income see eg american jobs and closing tax loopholes act of h_r 111th cong secs engrossed house amendment date it has yet to do so verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner recipient the general_partner l l c as in the hands of the partnership the venture fund l p -ie primarily capital_gains from investment see sec_701 and sec_702 sec_1_701-1 sec_1_702-1 income_tax regs we do not agree with the irs that the character of this income proves that the general_partner l l c s were investors and were not in a trade_or_business the irs relies upon 380_f2d_1009 4th cir and similar cases which involved taxpayers who claimed they incurred business_bad_debt losses in their business of organizing and promoting corporations the court_of_appeals for the fourth circuit required the tax- payer to prove not only that his business was to develop cor- porations into going concerns for sale in the ordinary course but also that his participation in those companies exceeded that of an investor seeking profits from the operations of the businesses id pincite the court_of_appeals did not answer the question whether the taxpayer was in the business of promoting corporations because it held that whether he was or not the bad_debt at issue was sustained by the taxpayer in his capacity as an investor and not in connection with his alleged business id the court_of_appeals observed that its outcome-limiting the deduction to capital loss-was not inequitable because i f the business had prospered and the taxpayer had sold his stock for a profit he would have reported his profit as a capital_gain a loss should receive the same treatment id pincite however while syer may well be correct that such a disallowance is not inequitable since it would make the income and the loss symmetrical syer does not hold that the character of anticipated gain necessarily dictates the char- acter of losses the fact that the income and loss are not symmetrical in this case is the result of the anomalous cap- ital treatment explained above that is allowed to the recipient of a carried_interest we cannot address this anomaly by giving ordinary business_bad_debt losses an otherwise unwarranted capital characterization this real issue in syer-whether the taxpayer made a given loan as promoter or as investor-is very pointed where as in syer the bad_debt that the taxpayer would deduct arises from a loan that he made to the very business that he claims is not an investment but is only a promotion project verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports the salient question is whether that given corporation is not only a promotion project but instead is also an investment and the loan made to that very corporation is itself some evidence that the corporation is simply an investment no analogous circumstance exists in this case where mr dagres’s loan was to mr schrader and not to the general_partner l l c s or to the venture funds that loan by mr dagres to mr schrader is itself no evidence that the venture fund l p s are simply investments of the general_partner l l c s thus syer says little that is pertinent to this case likewise in another case the irs cites-73_tc_1081 modified t c memo the taxpayer lent money not to a third party but to a cor- poration that he claimed was a part of his business of pro- moting corporations in deely we reached the question not resolved by the court_of_appeals for the fourth circuit in syer and we held that the taxpayer was not in the business of promoting corporations among the principal reasons for this holding was that the taxpayer’s alleged business pro- motion activity was unlike the facts here not conducted for a fee or commission id pincite we did indeed note as the irs points out that he always reported the proceeds as long- term capital_gain or loss id pincite but in that case the long-term capital nature of his reported gains was evidence that contrary to the taxpayer’s contentions he was not making rapid turnaround of his interests in the corporations but was instead holding onto them as long-term investments such evidence contradicts a claim that one is in the business of dealing in corporations rather than holding interests in them for investment it would not defeat a claim that one is in the business of investing other persons’ money and taking as compensation a share of their profits chiefly capital_gains as we have pointed out a general_partner l l c was enti- tled to a 1-percent investor’s return for its investment of percent of the capital of the venture fund l p however it was for its management of the venture capital activity not for its investment that the general_partner l l c earned the 20-percent carry the investors considered the efforts of the managers sufficiently valuable to compensate the gen- eral partner l l c with percent of the profits from the venture above and beyond its 1-percent investment returns verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner the general_partner l l c ’s function in employing capital- percent of which belonged to other investors-was dif- ferent in quantum and in_kind from that of an investor and the skills that the general_partner l l c s employed in finding vetting funding and helping to manage the target companies produced the returns that the venture fund l p s enjoyed and shared with the general_partner l l c having concluded that the general_partner l l c s’ management of the venture fund l p s was a trade or busi- ness we now turn to the question whether mr dagres made his loan to mr schrader in connection with that trade_or_business iv whether mr dagres made his loan in connection with the business of managing the venture fund l p s mr dagres was a member manager of the general_partner l l c s the irs does not dispute that it was as a result of that member manager status that mr dagres received his share of the carried interests of those l l c s and does not dispute that a member manager is deemed to carry on the trade_or_business of his l l c see revrul_98_15 1998_1_cb_718 cf 119_tc_140 a general_partner may be deemed to be conducting the trade_or_business activity of the partnership of which she is a member we have held that the general_partner l l c s’ activity was not mere investment but was the trade_or_business of managing venture capital funds consequently it follows that mr dagres was in that trade_or_business however as we have noted mr dagres was also an investor ie of his portion of percent of the venture fund l p ’s capital and if his loan to mr schrader was proxi- mately related to his investment_interest then the resulting bad_debt was not a business_bad_debt moreover mr dagres was also a salaried employee of bmc and was therefore in the trade_or_business of being an employee if his loan to mr schrader was proximately related to his employment rather than to the venture capital business then the deduction of the resulting bad_debt_loss is severely limited see supra part ii a we must therefore determine to which of these activi- ties-his investment his employment or his venture capital management-the loan was proximately related verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports in united_states v generes u s pincite the supreme court indicated that when determining whether a bad_debt has a proximate relation to a taxpayer’s trade_or_business and therefore qualifies as a business_bad_debt the question to ask is whether the dominant motivation for the loan was business a merely significant motivation is insufficient to show a proximate relation in generes the supreme court held that the dominant motivation for the taxpayer’s lending money to his company was not the business motive of pro- tecting his modest salary rather in addition to protecting his son-in-law’s livelihood he was motivated to protect his sizable investment in the company id pincite accordingly non-business motives prompted the loan and therefore the loss was not a business_bad_debt in this case however mr dagres’s compensation_for his work as a manager of the venture fund l p s-ie his share of the 20-percent profits interest and the 2-percent manage- ment fee-exceeded by twenty-fold his share of the return on the 1-percent investment moreover although his salary from bmc ie his share of the management fees was significant in absolute terms nearly dollar_figure million in five years of which he received almost dollar_figure million in the year of the loan his carry was clearly dominant dollar_figure million of capital_gains in those same five years of which dollar_figure million was carry received in the year of the loan he lent dollar_figure million to mr schrader to protect and enhance what he considered a valu- able source of leads on promising companies in which as member manager of general_partner l l c s he could invest the money of the venture fund l p s help manage those companies and earn substantial income in the form of carry mr dagres’s carry significantly exceeded both his salary and his return on his own investment we are satisfied that ven- ture capital motives and not employment or investment motives were the primary motivation for his loan it is that venture capital business motive that characterizes the subse- quent bad_debt_loss it is true that mr dagres’s schedule c did not identify his principal business or profession associated with the bad_debt_loss as anything explicitly related to venture capital but rather as loan and business promotions along with a code entered of meaning other financial investment activities including investment advice as we have pointed verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner out however the caselaw discusses business promotion as meaning promoting organizing financing and or dealing in corporations for a fee or commission or with the imme- diate purpose of selling the corporations at a profit in the ordinary course of that business deely v commissioner t c pincite and that business overlaps substantially with the business of managing venture capital funds moreover the naming of his business on his return is hardly dispositive of his actual trade_or_business next to his signature on page of his return he did identify his occupation as ven- ture capitalist and the irs does not suggest any code other than that would be appropriate for a business of managing venture capital funds mr dagres’s reporting on his return does not estop him from contending that he was engaged in that business v accuracy-related_penalty sec_6662 imposes a 20-percent penalty on an under- payment of tax that results either from negligence or dis- regard of rules and regulations or from a substantial under- statement of income_tax see sec_6662 and b and stated simply an underpayment_of_tax is the amount by which the tax actually imposed by the code exceeds the amount of tax that the taxpayer reported sec_6664 the irs imposed an accuracy-related_penalty in the notice_of_deficiency because it found an underpayment attributable to both the bad_debt_loss and the dollar_figure of interest_income that mr dagres omitted from his return mr dagres reported zero taxable_income because the bad_debt_loss he claimed exceeded the amount of all the income he reported but when the irs disallowed the loss and included the income it determined an underpayment that was attrib- utable to a substantial_understatement however we have held in mr dagres’s favor as to the business_bad_debt loss he claimed even though he concede sec_24 we consider multiple factors in analyzing whether a taxpayer is engaged in a trade or busi- ness and in identifying which trade_or_business he is in and no specific factor is conclusive but all are to be weighed-even an inaccurate or inconsistent description on schedule c see scallen v commissioner tcmemo_2002_294 slip op pincite ruppel v commissioner tcmemo_1987_248 reporting an activity on schedule c is indicative of a trade_or_business how- ever petitioner’s failure to so report his income from lending activities on schedule c is not conclusive of the absence of a trade_or_business this is particularly true when as here the re- turn was prepared by a cpa verdate 0ct date jkt po frm fmt sfmt v files dagres sheila united_states tax_court reports that the dollar_figure of interest_income should be included in his income the bad_debt_loss still offsets all his income and for he has no taxable_income and consequently income_tax_liability of zero-the same amount he reported on his return there is therefore no understatement of income_tax for pur- poses of sec_6662 and no liability for the accuracy- related penalty to reflect the foregoing an appropriate order and decision will be entered verdate 0ct date jkt po frm fmt sfmt v files dagres sheila dagres v commissioner f verdate 0ct date jkt po frm fmt sfmt v files dagres sheila i s p e x d n e_p p a
